DETAILED ACTION
	If applicant has any questions regarding this office action, applicant is encouraged to contact the examiner, Ryan Reis, at 571-270-5060.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2005/0202156 to O’Connor et al. (O’Connor et al.).

As to claim 1, O’Connor et al. discloses a nozzle, comprising: a liquid inlet channel (at 11) for liquid, the liquid inlet channel having a liquid exit mouth (9) for letting liquid out from the liquid inlet channel, a pressurized gas inlet channel (at 23) having a gas exit mouth (20) for letting pressurized gas out from the pressurized gas inlet channel, wherein the liquid inlet channel is a non-pressurized liquid inlet channel, and the non-pressurized liquid inlet channel and the pressurized gas inlet channel are positioned in such way that the pressurized gas inlet channel at least partially surrounds the non-pressurized liquid inlet channel so as to create mist from non-pressurized liquid 

As to claim 2, O’Connor et al. discloses the liquid inlet channel is coaxial with the pressurized gas inlet channel (see Figures 4 and 5).

As to claim 3, O’Connor et al. discloses the liquid inlet channel is positioned in such way that at least at the exit mouths of the liquid inlet channel and the pressurized gas inlet channel, the liquid inlet channel shares the same central point with the pressurized gas inlet channel (see Figures 4 and 5).

As to claim 4, O’Connor et al. discloses the exit mouth of the liquid inlet channel and the exit mouth of the pressurized gas inlet channel extend in such way that they are substantially in a same plane (see Figure 4).

As to claim 5, O’Connor et al. discloses the transversal cross-sectional area of a flow space within the liquid inlet channel is less than 75% of the transversal cross-sectional area of the flow space within the pressurized gas inlet channel (see Figure 5).

As to claim 6, O’Connor et al. discloses at the exit mouth of the liquid inlet channel, the transversal cross-sectional area of a flow space within the liquid inlet channel is less than 75% of the transversal cross-sectional area of the flow space within 

As to claim 15, O’Connor et al. discloses a liquid distribution system, comprising a liquid source (6) or an interface for connecting to a liquid source, and a source (30) of pressurized gas or an interface for connecting to a source of pressurized gas, wherein the system comprises one or more nozzles (3), wherein the one or more nozzles comprises: a liquid inlet channel (at 11) for liquid, the liquid inlet channel haying a liquid exit mouth (9) for letting liquid out from the liquid inlet channel, a pressurized gas inlet channel (23) having a gas exit mouth (20) for letting pressurized gas out from the pressurized gas inlet channel, wherein the liquid inlet channel is a non-pressurized liquid inlet channel, and the non-pressurized liquid inlet channel and pressurized gas inlet channel are positioned in such way that the pressurized gas inlet channel at least partially surrounds the non-pressurized liquid inlet channel so as to create mist from non-pressurized liquid exiting from the liquid exit mouth and pressurized gas exiting from the gas exit mouth, and wherein the liquid feed is connected to liquid inlet channel and wherein the feed of pressurized gas is connected to pressurized gas inlet channel (see Abstract; see also Figures 1-5).

As to claim 20, O’Connor et al. discloses the system further comprises controller (8) to close the flow of the liquid inlet channel, so as to stop the creation of mist and so as to replace the mist with a drying gas flow (see Figure 1).


Claims 1-3, 8 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,173,809 to Honeyands (Honeyands).

As to claim 1, Honeyands discloses a nozzle, comprising: a liquid inlet channel (7) for liquid, the liquid inlet channel having a liquid exit mouth (portion of 7 at 10) for letting liquid out from the liquid inlet channel, a pressurized gas inlet channel (5) having a gas exit mouth (at 9, 10 and 11) for letting pressurized gas out from the pressurized gas inlet channel, wherein the liquid inlet channel is a non-pressurized liquid inlet channel, and the non-pressurized liquid inlet channel and the pressurized gas inlet channel are positioned in such way that the pressurized gas inlet channel at least partially surrounds the non-pressurized liquid inlet channel so as to create mist from non-pressurized liquid exiting from the liquid exit mouth and pressurized gas exiting from the gas exit mouth (see Abstract; see also Figures 1-4).

As to claim 2, Honeyands discloses the liquid inlet channel is coaxial with the pressurized gas inlet channel (at 9 and 10; see Figures 1-4).

As to claim 3, Honeyands discloses the liquid inlet channel is positioned in such way that at least at the exit mouths of the liquid inlet channel and the pressurized gas inlet channel, the liquid inlet channel shares the same central point with the pressurized gas inlet channel (see Figures 1-4).



As to claim 15, Honeyands discloses a liquid distribution system, comprising a liquid source (from 3) or an interface for connecting to a liquid source, and a source (4) of pressurized gas or an interface for connecting to a source of pressurized gas, wherein the system comprises one or more nozzles (1), wherein the one or more nozzles comprises: a liquid inlet channel (7) for liquid, the liquid inlet channel haying a liquid exit mouth (portion of 7 at 10) for letting liquid out from the liquid inlet channel, a pressurized gas inlet channel (5) having a gas exit mouth (at 9, 10 and 11) for letting pressurized gas out from the pressurized gas inlet channel, wherein the liquid inlet channel is a non-pressurized liquid inlet channel, and the non-pressurized liquid inlet channel and pressurized gas inlet channel are positioned in such way that the pressurized gas inlet channel at least partially surrounds the non-pressurized liquid inlet channel so as to create mist from non-pressurized liquid exiting from the liquid exit mouth and pressurized gas exiting from the gas exit mouth, and wherein the liquid feed is connected to liquid inlet channel and wherein the feed of pressurized gas is connected to pressurized gas inlet channel (see Abstract; see also Figures 1-4).

As to claim 16, Honeyands discloses a waste liquid container (shower drain) for receiving water droplets or condensing water.



As to claim 18, Honeyands discloses the liquid distribution system contains the waste liquid container and the liquid source but the inputting of pressurized gas to nozzles is arranged via the interface for gas (see Figure 1).

As to claim 19, Honeyands discloses the liquid distribution system is an independent mobile unit, containing the liquid source and the source of pressurized gas and the waste liquid container (see column 2, lines 20 and 21; see column 4, lines 1-9; see also Figure 1).

As to claim 20, Honeyands discloses the system further comprises controller to close the flow of the liquid inlet channel, so as to stop the creation of mist and so as to replace the mist with a drying gas flow (see column 3, lines 53-59).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2005/0202156 to O’Connor et al.

As to claim 7, O’Connor et al. discloses the claimed invention above but does not expressly disclose the thickness of a wall of the liquid inlet channel is less than 0.30 mm.
However, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made a wall of the liquid inlet channel of O’Connor et al. with a thickness less than 0.30 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As to claim 9, O’Connor et al. discloses the claimed invention above but does not expressly disclose the nozzle is a 3D-printed piece.
	However, 3D printing is a well known manufacturing process.  Furthermore, “[E]ven though product-by-process claims are limited by and defined by the process,
determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
.


Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,173,809 to Honeyands.

As to claim 11, Honeyands discloses a nozzle arrangement, comprising one or more nozzles, where a nozzle comprises: a liquid inlet channel (7) for liquid, the liquid inlet channel having a liquid exit mouth (portion of 7 at 10) for letting liquid out from the liquid inlet channel, a pressurized gas inlet channel (5) having a gas exit mouth (at 9, 10 and 11) for letting pressurized gas out from the pressurized gas inlet channel, wherein the liquid inlet channel is a non-pressurized liquid inlet channel, and the non-pressurized liquid inlet channel and pressurized gas inlet channel are positioned in such a way that the pressurized gas inlet channel at least partially surrounds the non-pressurized liquid inlet channel so as to create mist from non-pressurized liquid exiting from the liquid exit mouth and pressurized gas exiting from the gas exit mouth (see Abstract; see also Figures 1-4).  Honeyands does not disclose the nozzle arrangement has two or more nozzles.
However, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the device of Honeyands with two or more St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

As to claim 12, Honeyands as modified above discloses the two or more nozzles are in a line formation forming a washing line having mist outputs (at 11 or 12).

As to claim 13, Honeyands as modified above discloses the two or more nozzles are in a multiple line formation (additional duplication of parts) comprising at least two lines of nozzles, for forming a washing space of mist output.

As to claim 14, Honeyands as modified above discloses the arrangement comprises at least three lines of nozzles (additional duplication of parts), and those lines of nozzles are directed to a common center point (shower user) forming a washing space around the center point.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents 2,516,401 to Marcuse; 5,884,846 to Tan; 7,451,941 to Jackson and 8,348,174 to Baker and US Patent Application Publications 2002/0179737 to Ryser; 2002/0198564 to Pichon et al. and 2008/0230053 to Kraft et al. show nozzles having a liquid channel and a pressurized gas channel surrounding the liquid channel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060. The examiner can normally be reached Monday-Friday 10:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A REIS/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        03/25/2022